602 So. 2d 969 (1992)
Harry K. SINGLETARY, Jr., Secretary, Department of Corrections, Appellants,
v.
Gary POWELL, Appellee.
No. 91-1888.
District Court of Appeal of Florida, First District.
June 25, 1992.
*970 Susan A. Maher, Asst. Gen. Counsel, Dept. of Corrections, Tallahassee, for appellant.
No appearance for appellee.
ERVIN, Judge.
Appellee's petition requesting that the Secretary of the Department of Corrections be ordered to award him provisional credits under Section 944.277, Florida Statutes (Supp. 1990), in accordance with Anderson v. Dugger, 15 F.L.W. C56 (Fla.2d Jud.Cir. Ct. Oct. 18, 1990), should be treated as a petition for writ of mandamus. Venue properly lies in Leon County. See Dugger v. Grooms, 582 So. 2d 136 (Fla. 1st DCA 1991) (state entitled to assert common law venue privilege in connection with pleading that effectively requested mandamus relief); Bronson v. Florida Parole & Probation Comm'n, 474 So. 2d 409 (Fla. 1st DCA 1985) (petition for writ of habeas corpus seeking credit for time served on parole should be treated as one for writ of mandamus). The trial court's order transferring venue to Hendry County is therefore REVERSED and the case is REMANDED for further proceedings.
SMITH and KAHN, JJ., concur.